                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:19-cr-279-MOC-DCK-2

 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
 Vs.                                            )                          ORDER
                                                )
 DONNA GRAVES,                                  )
                                                )
                 Defendant.                     )
                                                )



       THIS MATTER is before the Court on the parties’ Joint Motion for a Peremptory

Trial Date Setting in this matter. (Doc. No. 82). For the reasons stated in the motion and for the

good cause shown, the Court finds that the ends of justice will be served by setting this case for

trial on September 30, 2020. The Court will pick the jury in this case at the beginning of the

Court’s September 21, 2020, criminal term.

                                             ORDER

       IT IS, THEREFORE, ORDERED that the Joint Motion for a Peremptory Trial Date

Setting in this matter (Doc. No. 82), is GRANTED in accordance with this Order.




                                                    Signed: September 8, 2020




       Case 3:19-cr-00279-MOC-DCK Document 83 Filed 09/09/20 Page 1 of 1
